Citation Nr: 1101882	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-11 051	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to VA death 
benefits.

2.  Whether the appellant's income for the years 2005 to the 
present is excessive for VA purposes for entitlement to improved 
death pension benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel





INTRODUCTION

The Veteran was on active duty from March 1967 to February 1969.  
The Veteran passed away in June 2005; the appellant claims that 
she is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of November 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  

The issue of whether the appellant's income for the years 2005 to 
the present is excessive for VA purposes for entitlement to 
improved death pension benefits is addressed in the REMAND 
portion of the decision below and it is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in March 1974.  

2.  In 1989, the appellant and the Veteran separated by mutual 
consent.

3.  The Veteran died in June 2005.  Prior to his death, neither 
the Veteran nor the appellant ever obtained a dissolution of 
marriage.  

4.  The weight of the evidence shows that the Veteran and the 
appellant were separated and living apart at the time of the 
Veteran's death, that the separation was at the mutual consent of 
the Veteran and the appellant, and without the fault of the 
appellant.  The separation did not result from misconduct or 
communication of a definite intent to end the marriage by the 
appellant.

5.  The appellant did not desert the Veteran, such that the 
continuity of cohabitation remained unbroken under VA regulation 
and case law.


CONCLUSION OF LAW

The criteria are met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits.  38 U.S.C.A. §§ 101(3), 103, 1154(a), 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the Veteran's putative spouse, seeks dependency 
and indemnity compensation (DIC) benefits.  The RO has denied her 
benefits on the basis that she was not the Veteran's surviving 
spouse.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, as the 
Board is granting the claim, there is no need to discuss in 
detail whether there has been compliance with the notice and duty 
to assist provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102 
(2010).

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse", child or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14) (West 2002 and Supp. 2010); 38 C.F.R. § 
3.5(a)(1) (2010).  Death pension is available to the "surviving 
spouse" of a Veteran because of his nonservice-connected death, 
as long as the Veteran served for the required period of time 
during wartime subject to certain income limitations.  See 38 
U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2010); 38 C.F.R. §§ 3.23, 
3.3 (2010).  Finally, accrued benefits, or benefits to which a 
beneficiary was entitled at his death, will be paid to a 
"surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) 
(West 2002 and Supp. 2010); 38 C.F.R. § 3.1000(a), (d) (2010).

Under 38 C.F.R. § 3.50(a) (2010), a spouse is a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2010).  VA defines a "marriage" as a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the laws of the place where 
the parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b) (2010).

The requirement that there must be "continuous cohabitation" 
from the date of marriage to the date of death of the Veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of or procured by 
the Veteran without the fault of the surviving spouse.  38 C.F.R. 
§ 3.53(a) (2010).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a) (2010).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (2010).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  Id.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the Veteran on issues subsequently involved in the application 
of this section.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Alpough v. Nicholson, 490 F.3d 1352, 1357 
(Fed. Cir. 2007), held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53 for the purpose 
of establishing recognition as the surviving spouse for death 
benefits.  The Federal Circuit explained that under a proper 
interpretation of 38 U.S.C. § 101(3), a spouse can qualify as a 
surviving spouse if a separation was "procured" by the Veteran 
without the fault of the surviving spouse, even if there was no 
misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

Proof of divorce or termination of a prior marriage can be 
established by a certified copy or certified abstract of final 
decree of divorce or annulment specifically reciting the effects 
of the decree.  38 C.F.R. § 3.205(b) (2010).  The validity of a 
divorce decree, regular on its face, will be questioned by VA 
only when such validity is put in issue by a party thereto or a 
person whose interest in a claim for VA benefits would be 
affected thereby.  38 C.F.R. § 3.206 (2010).  In cases where 
recognition of the decree is thus brought into question, where 
the issue is whether the Veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona fide 
domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  38 C.F.R. § 
3.206(a) (2010).

In a rating action issued in October 1988, the RO granted a 
nonservice-connected pension to the Veteran.  After granting that 
benefit, the RO informed the Veteran that additional benefits 
could be forthcoming as long as the Veteran provided information 
concerning his spouse and any children of the marriage.  
Subsequent to that, the Veteran sent to the RO a copy of the 
Veteran's and appellant's Certificate of Marriage.  On that 
document, it was shown that the appellant and the Veteran were 
married on March 12, 1974, in Detroit, Michigan.  Upon receiving 
that information, the RO modified the Veteran's pension benefits 
to include monies for his spouse and child.  

In July 1989, the Veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  He indicated that he was 
separated from the appellant.  It was further noted on the form 
that the appellant had moved to Milwaukee, Wisconsin, with their 
son.  The Detroit RO received, in February 1990, a request from 
the appellant asking that an apportionment of the Veteran's 
nonservice-connected pension be provided to her and her son.  The 
appellant's letter further stated that she had relocated to 
Milwaukee and that she intended to be there indefinitely.  She 
provided another statement in March 1990 that suggested that she 
would not be re-uniting with her husband but it also indicated 
that she had no intention of obtaining a divorce from her 
husband.  

In May 1990, the Veteran provided to the RO a VA Form 21-0517, 
Improved Pension Eligibility Income Verification Report (Veteran 
with Children).  On that form, the Veteran stated that he was 
married but not living with his wife.  Shortly thereafter, an 
apportionment was awarded to the appellant.  

The appellant sent a letter to the RO in June 1998.  In that 
letter, the appellant informed the RO that a second son born to 
her was the product of her marriage to the Veteran.  Moreover, 
she wrote that the Veteran had been in Milwaukee, living with the 
appellant, but had returned to Detroit for an unknown reason.  

Two years later, in March 2000, the Veteran sent to the RO a VA 
Form 21-4138, Statement in Support of Claim, in which he stated 
that he did not know what his wife's income was and that he had 
been separated from her for many years.  He further asked that 
appellant be removed as a dependent of the Veteran.  
Nevertheless, in May 2000, the Veteran provided a VA Form 20-
5655, Financial Status Report, to the RO.  On that form, the 
Veteran wrote that he was married and the appellant was named as 
his spouse.  In June 2000, the appellant was removed as a 
dependent with respect to VA benefits.  

In July 2005, the RO was informed that the Veteran had died.  The 
Veteran's daughter, not related to the appellant, submitted a 
claim for burial benefits.  To support her claim, she provided a 
copy of the Veteran's Certificate of Death.  Shortly thereafter, 
the appellant submitted a claim for DIC benefits.  

The RO denied the appellant's claim for benefits on the basis 
that she had not lived continuously with the Veteran and thus did 
not qualify for benefits.  The RO also indicated that even if the 
appellant had lived continuously with the Veteran, her income was 
too great to receive DIC benefits.  

Following that denial, the appellant submitted a VA Form 21-4138, 
Statement in Support of Claim, dated March 2007, in which she 
stated that she had near continuous contact with Veteran after 
she moved to Milwaukee.  She wrote that they had never divorced 
nor obtained a legal separation, and that the Veteran had, over 
the years, visited the appellant in Milwaukee.  Another VA Form 
21-4138, Statement in Support of Claim, was provided in May 2007.  
On that form, she wrote that her husband had suffered for many 
years from drug abuse.  They had remained apart because the 
Veteran refused to get "drug free" or "clean".  The Veteran 
visited her and her son in Milwaukee on many occasions, and it 
was decided that they (the appellant and the Veteran) would not 
divorce but hopefully, in future, live together again (after the 
Veteran was not abusing stimulants).  

The fundamental issue in this case as framed by the Court is 
whether the appellant is the surviving spouse of the Veteran.  In 
order to be considered the surviving spouse of the Veteran, the 
Veteran and appellant had to be legally married under the state 
laws of Michigan and Wisconsin at the time of the Veteran's 
death, and the requirement of continuous cohabitation must remain 
unbroken.  See 38 U.S.C.A. § 101(3) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.50(b) (2010).

With regard to the legality of the marriage under state law, the 
Veteran and the appellant were married in March 1974, and were 
separated fifteen years later.  The appellant left the state of 
Michigan and relocated to Wisconsin.  There is no indication 
contained in the claims file that the appellant and the Veteran 
ever secured a dissolution of marriage.  Moreover, the record 
suggests that while the Veteran was living in a different state 
from the appellant, he always considered himself as being married 
to the appellant.  It follows that the Veteran and appellant were 
still married under the state laws of both Michigan and Wisconsin 
at the time of the Veteran's death in June 2005.  

The Board now turns to the remaining requirement in this case for 
the appellant to be considered the surviving spouse of the 
Veteran - i.e., continuous cohabitation.  The appellant believes 
she is exempted from the requirement of continuous cohabitation 
under § 3.50(b)(1) because while the parties were separated from 
one another, neither person ever intended to end the marriage or 
to desert each other.  In the present case, the evidence of 
record reveals that the separation of the appellant and the 
Veteran was by mutual consent.  The Federal Circuit has held that 
separation by mutual consent generally does not constitute 
desertion. It does not break the continuity of cohabitation under 
§ 3.53(b).  Alpough, 490 F.3d at 1358.  A separation by mutual 
consent is equivalent to a separation "procured" by the Veteran 
without the fault of the surviving spouse under § 3.53(b).  Id at 
1357.  However, separation by mutual consent would constitute 
desertion if the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id.  But in the present case, the evidence in its entirety does 
not show an intent by the appellant to desert the Veteran.  That 
is, there is absolutely no evidence or allegation that the 
separation was induced by misconduct or communication of a 
definite intent to end the marriage by the surviving spouse.  
Instead, the evidence points to the separation being mutual.  
Further, a failure to reconcile does not establish fault on her 
part.  Thus, the parties are deemed to be exempt from the 
continuous cohabitation requirement under § 3.53, regardless of 
how long the parties remained separated or whether either party 
intended to resume the marital relationship.  The Board must 
accept the statements of the surviving spouse as to the reasons 
for the separation, in the absence of contradictory information 
in the record.  38 C.F.R. § 3.53(b) (2010).

In sum, the Board finds the evidence does not show that the 
appellant intended to desert the Veteran and, thus, procure their 
separation.  Further, they were legally married at the time of 
his death.  The Board also notes that the appellant has not 
remarried.  It is also is notable that another Federal agency, 
the Social Security Administration, has also determined that she 
was entitled to widow benefits from the Veteran.  Thus, the Board 
finds the appellant is the Veteran's surviving spouse for 
purposes of entitlement to VA death benefits.  See 38 C.F.R. § 
3.50 (2010).


ORDER

The appellant is recognized as the surviving spouse of the 
Veteran for purposes of entitlement to VA death benefits.


REMAND

With the Board's finding that the appellant may be recognized as 
the Veteran's surviving spouse for the purposes of establishing 
entitlement to dependency indemnity compensation, death pension, 
or accrued benefits, a determination must be made as to whether 
the appellant's income preclude her from receiving VA 
compensation benefits.  

In general, the surviving spouse of a Veteran is entitled to 
receive nonservice-connected death pension benefits if the 
Veteran had qualifying service and the surviving spouse's meets 
the net worth requirements of 38 C.F.R. § 3.274 (2010) and has an 
annual income not in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23 (2010).  38 U.S.C.A. § 
1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2010).

Under applicable criteria, payments of death pension benefits are 
made at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable income.  38 U.S.C.A. §§ 
1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2010).  Payments 
of any kind, from any source, shall be counted as income during 
the 12-month annualization period in which received, unless 
specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2010).

Unreimbursed medical expenses, which were paid within the twelve 
month annualization period regardless of when incurred, are 
excluded from annual countable income to the extent that the 
amount paid exceeds 5 percent of the maximum annual rate payable.  
38 C.F.R. § 3.262 (2010).  Exclusions from countable income for 
the purpose of determining entitlement to pension also include 
amounts paid for a Veteran's just debts, expenses of last illness 
and burial, to the extent such burial expenses were not 
reimbursed by VA.  38 C.F.R. § 3.272 (2010).

The maximum annual rates of improved pension are specified in 38 
U.S.C.A. §§ 1521 and 1542, as increased from time to time under 
38 U.S.C.A. § 5312.  The rates of death pension benefits are 
published in tabular form in appendix B of Veterans Benefits 
Administration Manual M21-1 (M21-1), and are given the same force 
and effect as if published in the Code of Federal Regulations.  
38 C.F.R. § 3.21 (2010).

A review of the claims folder suggests that the VA may not have 
all of the financial information from the appellant needed to 
make a determination as to whether she is entitled to improved 
death pension benefits.  That is, the appellant has indicated 
that she was working at the time of the Veteran's death but 
subsequently took a leave of absence from her job because she was 
to undergo surgery.  She also has stated that she may, or may 
not, have been in receipt of Social Security Administration (SSA) 
benefits not only for herself but as the widow of the Veteran.  
Because this information is needed in order to make a 
determination as to whether benefits may be paid to the 
appellant, the claim will be remanded so that this information 
may be obtained and included in the claims folder for possible 
review.  

Accordingly, the appeal is REMANDED for the following action:

1.  The RO should provide the appellant all 
necessary notice and instructions relevant 
in her claim for nonservice-connected death 
pension benefits.  In pertinent part, it 
must explain to her the importance of 
filing the required Medical Expense Report 
and Improved Pension Eligibility 
Verification Report in order to obtain the 
benefit she claims.  The RO must explain 
the types and kinds of evidence, i.e., 
income and expenses she must and should 
report and claim.

2.  The RO should provide the appellant the 
opportunity to furnish a complete financial 
status report listing all monthly income, 
monthly expenses, and assets (to include 
bank account information), for the calendar 
years since 2005.  She should be permitted 
to submit supporting documentation, such as 
a copy of her tax returns or other 
financial information, if she so desires.  
She should also complete an income 
eligibility verification report (EVR) for 
the years 2005 forward.  Any received 
documents should be included in the claims 
folder for future review.

3.  The RO should readjudicate the 
remaining issue on appeal taking into 
account any newly submitted evidence 
provided by the appellant.  The AMC should 
specifically address whether the maximum 
annual pension rate for a spouse needing 
aid and attendance should be used when 
determining whether an improved death 
pension should be granted to the appellant.  
Said readjudication must consider all 
evidence compiled since the Veteran's death 
in June 2005 and any additional evidence 
that may be located in possible temporary 
claims files currently held at either the 
Detroit or Milwaukee Regional Offices.  If 
the benefit sought remains denied, the 
appellant should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


